Citation Nr: 1013737	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-22 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a compression fracture of T11 and L1. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 2004 to May 2006.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO), that granted 
service connection for residuals of a compression fracture of 
T11 and L1, rated 10 percent, effective May 3, 2006.  A July 
2008 decision review officer decision increased the  rating 
to 20 percent, also effective May 3, 2006.  In September 
2009, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims 
file.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).   

At the Travel Board hearing the Veteran testified that his 
thoracolumbar spine disability had increased in severity from 
what was shown on his August 2006 VA examination.  In light 
of the allegation, and because the most recent (August 2006) 
VA examination is now dated, a contemporaneous examination to 
assess the severity of his service-connected back disability 
is necessary.  Notably, the Veteran also testified that he 
does not seek treatment for the back disability due to his 
religion (and consequently, there are no treatment records to 
be sought.  
It is also noteworthy that staged ratings may be for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an orthopedic 
examination of the Veteran to determine 
the current severity of his residuals of a 
compression fracture of T11 and L1.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or 
studies (specifically including ranges of 
motion) should be completed.  The findings 
reported should specifically include 
whether the spine is ankylosed (and 
whether or not there are associated 
neurological manifestations (and if so 
their nature and severity). The examiner 
should ascertain whether the residuals of 
a compression fracture of T11 and L1 has 
caused any incapacitating episodes 
(periods of bed rest prescribed by a 
physician) and, if so, note their 
durations and frequency.  The examiner 
must explain the rationale for all 
opinions given.

2. The RO should then re-adjudicate the 
claim (to include consideration of 
"staged" ratings if indicated by the 
record).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
